             Case 6:19-cv-01364-AA    Document 18      Filed 11/12/19   Page 1 of 6




 Dennis Raybould
 P.O. Box 241
 Florence, OR 97431
 (541) 901-9522 .




                       IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF OREGON
                                 EUGENE DIVISION

 Dennis Raybould,                                 )
                                                  ).
                 Plaintiff,                       )      Case No.: 19CV30797
                                                  )
        v.                                        )
                                                  )
 RUSHMORE LOAN MANAGEMENT                         )
 SERVICES, LLC;                                   )
                                                  )
  JPMORGAN CHASE BANK, NATIONAL                   )
· ASSOCIATION, WHOSE ADDRESS IS 700               )
  Kansas Lane, MC 8000, MONROE, LA 71203,         )
  (ASSIGNOR);                                     )
                                                  )
 RMAC TRUST, SERIES 2016-CTT;                     )
                                                  )
 U.S. BANK NATIONAL ASSOCIATION,                  )
 NOT IN ITS INDIVIDUAL CAPACITY BUT               )
 SOLELYAS TRUSTEE FOR THE RMAC                    )
 TRUST, SERIES 2016-CTTT, whose address is        )
 60 LIVINGSTON A VENUE, ST. PAUL, MN              )
 55107-2292, ITS SUCCESSORS AND                   )
 ASSIGNS, (ASSIGNEE)                              )
                                                  )
                Defendants.                       )


  PROOF OF SERVICE OF ALIAS SUMMONS ON DEFENDANT RMAC TRUST, SERIES
                               2016-CTT

        The undersigned hereby certifies that I served Defendant US BANK with Summons and
 Complaint, at address 60 Livingston Avenue EP-MIN-WS3D, St Paul, MN 55107, by Federal
 Express, tracking number 789564260352; that I am a competent person 18 years of age or older
          Case 6:19-cv-01364-AA         Document 18       Filed 11/12/19     Page 2 of 6




and a resident of the. state of service and of this state and I am not a party to nor an officer,
director, or employee of, nor attorney for any paiiy, corporate or otherwise; and that I knew that
the person, finn, or corporation served is the identical one named in the action. As stated above, I
served them by Federal Express, received by Andrew Cecere, CEO at time Tuesday 9/10/2019 at
1:27 pm. True copies of the receipt and of the Federal Express tracking report are attached.




DATED: if_;3__120I9
               Case 6:19-cv-01364-AA                        Document 18        Filed 11/12/19         Page 3 of 6




                           In the Circuit Court of the State of Oregon

                                                     For the County of Lane

Dennis Raybould, Plaintiff,                                         )
                                                                    )   Case No. 19CV30797
           vs.                                                      )
                                                                    )            ALIAS SUMMONS
RUSHMORE LOAN MANAGEMENT                                            )
SERVICES, LLC, et al., Defendants.                                  )

TO: RMAC TRUST, SERIES 2016-CTT

        You are hereby required to appear and defend the complaint filed against you in the
above entitled action within thirty (30) days from the date of service of this summons upon you,
and in case of your failure to do so, for want thereof, plaintiff(s) will apply to the court for the
relief demanded in the complaint.

NOTICE TO THE DEFENDANT: READ THESE PAPERS
CAREFULLY!

    You must "appear" in this case or the other side will win
                                                                        Dennis Raybould
automatically. To "appear" you must file with the court a legal
                                                                        PLAINTIFF'S NAME (TYPED OR PRINTED)
document called a "motion" or "answer." The "motion" or
"answer" must be given to the court clerk or administrator within
30 days along with the required filing fee. It must be in proper        P.O. Box 241
form and have proof of service on the plaintiff's attorney or, if the
plaintiff does not have an attorney, proof of service upon the                                    ADDRESS
plaintiff                                                               Florence, OR 97431
    If you have any questions, you should see an attorney
immediately. If you need help in finding an attorney, you may
                                                                        CITY     STATE      ZIP       PHONE
contact the Oregon State Bar's Lawyer Referral Service online at
www.oregonstatebar.org or by calling (503) 684-3763 (in the
Portland metropolitan area) or toll-free elsewhere in Oregon at
(800) 452-7636.
                                                                        FAX (IF ANY)        E-MAIL ADDRESS (IF ANY)


TO THE OFFICER OR OTHER PERSON SERVING THIS SUMMONS: You are hereby directed to serve a true
copy of this summons, together with a true copy of the complaint mentioned therein, upon the individual(s) or other
legal entity(ies) to whom or which this summons is directed, and to make your proof of service on the reverse hereof
or upon a separate similar document which you shall attach hereto.


                                                                        COURT CLERK
According to ORCP 7 A, "a true copy of a summons and complaint" means an exact and complete copy of the original documents. No signed
certi Ii cation to that effect is necessary.
       .      Case 6:19-cv-01364-AA Document 18 Filed 11/12/19 Page 4 of 6
                .I-     .
    SI11pmenL--------------------
         FedEx Ground
        Sl1ip To:
             Andrev1 Cecere, CEO
               U.S. Bank N.A.
               60 Livingtson Avenue
                EP-MHJ-WS30
               SA 111T PAUL ,j!tl.5510-1----..~--.
       Package ~-t66724                                      14.37
       Tra,c;kirfg #: 789564260352                           ~(;....--.....;,    1- - - - - -

       E:xbected arrivai: iue 09/10 11:59 PH                                     I
      ,·Actual Wt: 0.28 lbs
       Rating Wt: 1 lbs
      'fk8--Dims: - 13. 00 x 12. 00 x l. 00 ·                                    I
   Shipment----------------·----~,"·
       FedEx Ground                       ·   ___/_,.
       Shiµ     1 0:

              A. c2~ere, CEO, U~.Barnas Truste
              RMAC Tni:;+ &:,J- 1.es 2016-CTT
              60 Uvlngtn~.                ,ai,;~.   EP-11HI-WS30
              c-;. p,r" nr
         .    vr,. ,, l r.; .a.   1
                                      lJl{ i;t;u .,__---,~-
                                      r1rt~ .J..:                      ~·-....
      Package 1D: 156?2:1                                14. 37
       rr~ck log_.,~-7995&12':£684
.__ !=-XtiAt:.tM ;:it•r! U,;l)        •   ruo nn I.le.   •   L-"""" ,__.
                               Case 6:19-cv-01364-AA                Document 18                  Filed 11/12/19          Page 5 of 6
10/3/201'!)                                                     Track your package or shipment with FedEx Tracking




        FedEx@
                                                                    789564260352 ~ ·                                                              *   0

                                                  Delivered
                                        Tuesday 9/10/2019 at 1:27 pm

                              -•-------•,___                        ____________
                                                                          DELIVERED

                                                               Signed for by: MMICHEL

                                                                  GET STATUS UPDATES

                                                               OBTAIN PROOF OF DELIVERY



                                      FROM                                                                                 TO

                                 FLORENCE, OR US                                                                    Saint Paul, MN US




          Shipment Facts

          TRACKING NUMBER                            SERVICE                                         REFERENCE


~         789564260352                               FedEx Ground                                    Danyelle Raybould

          WEIGHT                                     TOTAL PIECES                                    TERMS
          0.2 lbs/ 0.09 kgs                          1                                               Shipper

          INVOICE NUMBER                             PACKAGING                                       STANDARD TRANSIT
          PKG ID: 166724                             Package                                         0
                                                                                                     9/10/2019

          SHIP DATE                                  ACTUAL DELIVERY

         0                                           Tue 9/10/2019 1:27 pm
          Wed 9/04/2019




          Travel History                                                                                                        Local Scan Time   V

          Tuesday, 9/10/2019

              1:27pm                Saint Paul, MN                   Delivered

              3:22am                SAINT PAUL, MN                   On FedEx vehicle for delivery

              2:27am                SAINT PAUL, MN                   At local FedEx facility

          Monday, 9/09/2019
              10:42pm               SAINT PAUL, MN                   Arrived at FedEx location



https://www.fedex.com/apps/fedextrack/?tracknumbers=789564260352                                                                                          1/2
          Case 6:19-cv-01364-AA         Document 18       Filed 11/12/19       Page 6 of 6




                                 CERTIFICATE OF SERVICE

The undersigned hereby certifies that upon the date last written below I served a true copy of the

foregoing on the following parties by U.S. first class mail:


Defendant JPMorgan Chase Bank, N.A.
c/o KEVIN H. KONO, OSB #023528
kevinkono@dwt.com
ASHLEE AGUIAR, OSB #171940
ashleeaguiar@dwt.com
1300 S.W. Fifth Avenue, Suite 2400
Portland, Oregon 97201-5610
Telephone: (503) 241-2300

  Defendant JPMorgan Chase Bank, N.A.
  c/o FREDERICK B. BURNSIDE, OSB #096617
  fredburnside@dwt.com
· 920 Fifth Avenue, Suite 3300
  Seattle, Washington 98104-1610



                                                                                lf.!2 \
  Telephone: (206) 757-8016

DATED: lL/_!1_!2019                           By:     £~~
                                                    Danyelle Ra~d ,        -                   ~-
